Mr. Justice Higbee delivered the opinion of the court. The only questions presented by this record, as correctly stated by counsel for appellant, are whether the evidence sustained the verdict in behalf of appellee, and the jury were properly instructed. In regard to the latter point the only objection presented is, that the first instruction given for appellee was erroneous. This instruction contained a brief statement of appellee’s ease, but the part objected to was that which instructed the jury that if they believed from the evidence: “ That before and at the time of the purchase of said stock and the giving of said note, the plaintiff made representations and statements to the defendant concerning the value of such stock, and the business being done by said company, and its financial condition; that said statements and representations were false; that defendant was a stranger in the city of Rockford and had no adequate means of ascertaining the truth or falsity of said statements; that relying upon said statements of said plaintiff as true, the said defendant purchased said stock and gave said note in payment thereof; and if you further believe from the evidence that the plaintiff at the time of making of said statements and representations, knew the same to be false, or had reason to believe that the same were untrue, then if you still further believe from the evidence that the defendant has already paid in cash and upon said note to the plaintiff all or more than said stock was fairly and reasonably worth at the time of the purchase thereof, and that as to the balance now remaining unpaid upon said note, the consideration for said note has failed, then you should find for the defendant.” It is said that this instruction “ignores the question as to whether the representations of fact were material to the sale or whether they were known to be false by appellant or whether the appellee had the right to rely on the same.” The instruction, however, expressly submitted to the jury the question whether appellee relied upon the statements and representations of appellant at the time of purchase of stock; and also whether such statements and representations were false and known to be so by appellant. The objection therefore fails as to the above particulars. But the principal question raised by the instruction, and that upon which the decision of the case must largely rest, is whether or not appellee bad a right to rely upon the representations made to him by appellant. It is true that a vendor has a right to extol the value of his own property to the highest point his antagonist’s credulity may bear. “ Ordinarily, statements of an indefinite or general character made by either of the parties, pending a negotiation for the sale of property, relating to its cost or value, or offers made for it and the like, will not, in the absence of special circumstances, afford any ground ''for avoiding the sale, although false, and made with a fraudulent intent.” Dillman v. Nadelhoffer, 119 Ill. 567. But it is also held in the case above cited that it is just as well settled that where contracting parties for any cause, are not on equal terms, and such representations are gross exaggeration, resulting in an unconscionable bargain, the above rule will not apply. Where the vendor and vendee are not contracting on an equal footing, and the latter is induced to purchase because of false statements of the former, the rule pf caveat emptor has no application. Wannell v. Ken, 57 Mo. 478; 1 Bigelow on Frauds, 528. If, then, the appellee was a stranger in the city of Bock-ford and had no adequate means of ascertaining the truth or falsity of the statements made by appellant, and the same being false were relied upon by the appellee as true, the two parties were not contracting upon equal footing. We are of opinion that there was no error in the instruction and it was properly given. It remains to be considered whether the evidence was sufficient to sustain the verdict. There was little evidence in the case bearing upon the issue save that of appellant and appellee. If the statements made by appellee in his testimony were true, the verdict was proper. The jury heard the testimony of the two parties and believed the former as they had a right to do. There was a sharp conflict in the testimony of the two parties and appellee was corroborated to some extent, by the written agreement signed by them and the undeniable fact that the price charged him for the stock was greatly in excess of its actual value. The law of the case was correctly given to the jury and we can not say that the verdict was against the weight of the evidence. The judgment will therefore be affirmed.